Name: Commission Regulation (EC) NoÃ 1070/2008 of 30Ã October 2008 entering a name in the register of protected designations of origin and protected geographical indications (Rogal Ã wiÃ tomarciÃ ski (PGI))
 Type: Regulation
 Subject Matter: agri-foodstuffs;  agricultural structures and production;  marketing;  consumption;  Europe
 Date Published: nan

 31.10.2008 EN Official Journal of the European Union L 290/16 COMMISSION REGULATION (EC) No 1070/2008 of 30 October 2008 entering a name in the register of protected designations of origin and protected geographical indications (Rogal Ã wiÃtomarciÃ ski (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, and in accordance with Article 17(2) thereof, Polands application to register the name Rogal Ã wiÃtomarciÃ ski was published in the Official Journal of the European Union (2). (2) As no objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 62, 7.3.2008, p. 6. ANNEX Foodstuffs listed in Annex I to the Regulation: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares POLAND Rogal Ã wiÃtomarciÃ ski (PGI)